                      Case 2:21-cr-00214-MCS Document 23 Filed 05/03/21 Page 1 of 2 Page ID #:261



                       1   Anthony Pacheco (SBN 128277)
                           apacheco@vedderprice.com
                       2   Ryan S. Hedges (SBN 217617)
                           rhedges@vedderprice.com
                       3   Vedder Price (CA), LLP
                           1925 Century Park East, Suite 1900
                       4   Los Angeles, California 90067
                           T: +1 424 204 7700
                       5   F: +1 424 204 7702                 NOTE: CHANGES MADE BY THE COURT
                       6   Attorneys for Defendant
                           Zachary Horwitz
                       7

                       8                        UNITED STATES DISTRICT COURT
                       9                       CENTRAL DISTRICT OF CALIFORNIA
                      10

                      11   UNITED STATES OF AMERICA,                   Case No. 2:21-MJ-01631
                      12                  Plaintiff,                    ORDER ON DEFENDANT
                                                                        ZACHARY HORWITZ’S
                      13         v.                                     UNOPPOSED EX PARTE
                                                                        APPLICATION FOR
                      14   ZACHARY JOSEPH HORWITZ,                      PERMISSION TO PURCHASE
                                                                        AND USE A LAPTOP
                      15                  Defendant.                    COMPUTER WITH SOFTWARE
                                                                        DISABLING INTERNET
                      16                                                ACCESS
                      17                                               Magistrate Judge Jean P. Rosenbluth
                      18          This matter is before the Court on Defendant Zachary Horwitz’s (“Horwitz”)
                      19   Ex Parte Application for Permission to Purchase and Use a Laptop Computer with
                      20   Software Disabling Internet Access. Plaintiff United States does not oppose this
                      21   Application. Based on the ex parte application and related documents, the Court
                      22   hereby GRANTS Horwitz’ Application as follows:
                      23   //
                      24   //
                      25   //
                      26   //
                      27   //
                      28   //
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
                                                                                                   2:21-MJ-01631
      LOS ANGELES
                      Case 2:21-cr-00214-MCS Document 23 Filed 05/03/21 Page 2 of 2 Page ID #:262



                       1         1.     Approval is granted to Horwitz to purchase a laptop computer and
                       2   provide it to counsel to load discovery materials and to coordinate the installation of
                       3   internet-disabling software that will prevent Horwitz from accessing the internet on
                       4   that device; and
                       5         2.     The internet-disabling software will have a password or other lock-out
                       6   feature to prevent the laptop computer from connecting to the internet, which will
                       7   not be shared with Horwitz; and
                       8         3.     Pretrial services will be able to search the laptop computer at will.
                       9         4.     Defendant may not take possession of the laptop at any time, including
                      10   when he purchases it, until the Internet-disabling software has been installed and
                      11   Pretrial Services has approved its use
                      12

                      13         IT IS SO ORDERED.
                      14

                      15

                      16
                           Dated: May 3, 2021                          By:
                      17                                                     HON JEAN P. ROSENBLUTH
                                                                             UNITED STATES MAGISTRATE
                      18                                                     JUDGE
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                    -2-                               2:21-MJ-01631
